Unsuccessful detinue suit by appellants against appellees seeking the possession of certain personal property originally owned by one Otealy Kinney, etc.
The case was tried by the court below, sitting without a jury.
While, conceding, which we do not, that any questions growing out of rulings on the taking of testimony are presented to us for decision, we would say that no prejudicial error appears in same, yet, despite this, it is our opinion that, the case being tried as above noted, before the court without a jury, the rule laid down in Springer et al. v. Sullivan, 218 Ala. 645,119 So. 851, would not require a reversal of the judgment appealed from, as for any such rulings. *Page 603 
Our prerogatives, as well as limitations, in the matter of review and reversal of judgments rendered in trials conducted in the lower court before the judge, sitting without a jury, are too well known to require mention here.
Suffice to say, we have carefully examined the evidence as contained in the bill of exceptions. It was ample to support the judgment rendered.
We discover nowhere error of a sort that would justify us in reversing same, and it is affirmed.
Affirmed.